Citation Nr: 0404982	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03- 06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Extension of temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 beyond May 31, 2002.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left ankle, post surgery, 
prior to July 1, 2002.

3.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left ankle, post surgery, 
from to July 1, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from Septemebr 1967 to August 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a March 2003 rating decision, service connection was 
granted for left leg circulatory condition and reflex 
sympathetic dystrophy.  A 10 percent rating was assigned 
effective November 2002.  

The matter of a total rating due to unemployability caused by 
service-connected disability (TDIU) has been raised and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Following January 2002 repeat reduction and fixation of 
the left ankle surgery, the veteran had a temporary total 
convalescent rating through May 2002.

2.  The veteran did not require additional convalescence past 
May 31, 2002.  

3.  The veteran's degenerative joint disease of the left 
ankle results in ankylosis of 10 degrees on dorsiflexion and 
20 degrees on plantar flexion with weakness, instability, 
swelling, fatigue, and tenderness of the left ankle; it also 
causes chronic pain of the left ankle with complex regional 
pain syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
convalescent rating beyond May 31, 2002 for post-operative 
residuals of repeat reduction and fixation of the left ankle 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.30 (2003).

2.  The criteria for a 40 percent rating for degenerative 
joint disease of the left ankle, post-operative, from June 1, 
2002, are met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 
C.F.R. § 4.40, 4.45, 4.71, 4.71(a), Diagnostic Code 5010-5270 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of VCAA directives via a May and December 2002 
letters.  The veteran was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence which would establish his claim.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  In 
view of the fat that the evaluation process is constantly 
ongoing, any defect in the order of notification is harmless.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim and he has been examined.  These 
records satisfy 38 C.F.R. § 3.326.  VA has fulfilled its duty 
to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

In a December 1998 rating decision, service connection was 
granted for residuals of a fractured left ankle and a 20 
percent rating was assigned.  The grant of service connection 
was based on the service medical records as well as a post-
service December 1998 VA examination which revealed residuals 
of that injury.  The 20 percent rating was assigned based on 
the residual based on current findings of arthritis and 
marked limitation of motion.  The veteran was rated under 
Diagnostic Code 5010-5271.

In July 2000, the veteran underwent arthroscopic surgery of 
the left ankle.  On November 2, 2001, the veteran again 
underwent surgery.  He had a left open arthrotomy via 
transaction of the medial malleolus.  On December 15, 2001, 
the veteran underwent further surgery when he had a 
mosaicplasty of the ankle talar dome cartilage with biopsy of 
the flexor hallucis longus muscle, distal aspect.  Another 
surgery was performed on January 11, 2002.  The veteran 
underwent open reduction and internal fixation with sural 
neurolysis.  Based on these surgeries, he was granted 
temporary total ratings under 38 C.F.R. § 4.30 from April 19, 
2000 until the end of September 2000; from November 2, 2001 
to the end of April 2002.  

In March 2002, the veteran was afforded a VA examination.  At 
that time, the examiner noted that the veteran had a history 
of chronic ankle pain and frequent ankle sprains which were 
initially treated conservatively and then later with surgery.  
He was currently 2 months post-operative of the open 
reduction and fixation surgery on his ankle.  The veteran had 
arthroscopic surgery in May 2001; open reduction and fixation 
of the left ankle in December 2001; and repeat reduction and 
fixation surgery in January 2002 after the December 2001 
surgery failed.  

Upon examination, the ankle was weak and stiff.  It was also 
unstable and would give way periodically with a definite lack 
of endurance.  The veteran was ambulating with crutches with 
a Bledsoe boot bracing the left ankle.  The veteran denied 
heat, redness, or swelling of the joint.  The veteran 
reported taking Oxycodone and Tylenol for pain.  The pain was 
aggravated by any weight-bearing or walking.  The veteran had 
signs of pain when walking with the crutches.  Pain on motion 
was demonstrated.  There was no edema or effusion.  There was 
definite instability and weakness and strength was 2/5.  
There was tenderness when the foot was squeezed or pressed.  
There was no marked guarding of movement except that the 
veteran complained of severe pain on passive motion.  
Dorsiflexion was to 3 degrees, plantar flexion was to 15 
degrees, inversion was to 5 degrees, and eversion was to 2 
degrees.  There was no varus or valgus deviation of the heel 
along the long axis of the tibia and fibula.  There was a 
scar on the left medial malleolus with a dressing over the 
scar.  The diagnosis was status post open reduction internal 
fixation of the left ankle, residual pain, limited range of 
motion, and limited weight-bearing.  It was noted that the 
veteran had just started physical therapy and was told that 
it might be 2 months before he could weight-bear.  He was 
also told that if the physical therapy was ineffective, he 
might have to have an ankle fusion after his ankle had been 
observed for one year.  

Two weeks later, the veteran was able to walk with one crutch 
and reported that he was wearing his boots versus his Bledsoe 
boot.  There was sensitivity on the lateral aspect of the 
foot.  By April 2002, the veteran reported that he had less 
pain.  Upon ambulating, his heel was striking about 75 
percent of the time.  His gait was still slow.  He was able 
to increase his distance walking, his range of motion by 5 
degrees, and his left ankle strength by 1.  

On April 24, 2002, the veteran reported having residual 
tenderness on the plantar heel and lateral malleolus.  He 
denied having adverse effects such as fever, chills, nausea, 
or vomiting.  He was wearing high top work boots.  Upon 
examination, the examiner noted mild edema with no 
appreciable erythema.  There were scars at the medial and 
lateral aspects of the ankle with no signs of dehiscence or 
infection.  Left ankle dorsiflexion was to 90 degrees with 
only mild tenderness.  There was tenderness upon palpation of 
the plantar medial heel, lateral malleolus, and scar at the 
medial malleolus.  

On May 8, 2002, pain was noted over the heel pad area which 
was somewhat relieved with stretching.  His goals were to 
increase his distance walking, his dorsiflexion motion by 5 
degrees, and his left ankle strength by 1.  On May 14, 2002, 
it was noted that the veteran ambulated well without a cane, 
but needed the cane for balance.  

In May 2002, the veteran was afforded a VA examination.  At 
that time, the veteran related that he still had severe pain 
for which he was taking 1 Vicodan per day.  He reported that 
he was in physical therapy which he felt was helpful.  He 
also stated that he purchased bigger shoes which was also 
helpful.  The examiner noted scars over the medial and 
lateral aspects of the left ankle.  There was slight edema 
and the left ankle was tender to palpation on the dorsum of 
the foot.  The examiner noted that the veteran was using a 
cane.  

On May 21, 2002, it was noted that the veteran had met his 
land-based ambulation goals.  He was being transferred from 
the land physical therapy program to the orthopedic pool 
program.  

Based on the record, the temporary total rating under 
38 C.F.R. § 4.30 was extended through May 30, 2002.  

In July 2002, the veteran was afforded a VA examination.  The 
veteran's history of multiple surgeries was reviewed.  It was 
noted that the veteran was currently experiencing daily pain 
in his left ankle and was barely able to walk for more than 
10 minutes because of the pain.  It was further noted that 
the veteran had retired from his employment as a heavy 
equipment machinist because of the left ankle pain and his 
inability to walk for more than 10 minutes.  The veteran 
related that he had pain, weakness, and stiffness of the left 
ankle.  He also was concerned about swelling of the legs.  He 
reported that his left ankle had remained unstable and he 
would tire easily.  The veteran stated that he took one 
tablet of Hydrocone/acetaminophen per day.  

The examiner noted that standing and walking aggravated the 
pain.  Physical examination revealed that the ankle had lost 
much of its range of motion.  It was noted that the range of 
motion did not vary.  Although the pain varied, the ankle 
remained stiff.  The veteran had been told to wear high boots 
to avoid instability of the ankle.  The veteran used a cane 
for walking.  There were no dislocations.  The veteran was no 
longer able to drive and activities were limited.  There was 
no prosthesis.  On standing, left ankle dorsiflexion was to 
10 degrees and plantar flexion was to 20 degrees.  No pain 
was elicited on vigorous passive movements, in fact it 
decreased pain somewhat.  However, the veteran reported 
having pain in the left ankle, even at rest.  On the medial 
side of the ankle, there was an 8.5 centimeter scar.  

In the region of the lateral malleolus, there was a 13 
centimeter scar where various neurologic procedures were 
performed.  He had a conspicuous loss of tactile sensation 
extending from the medial to the lateral side of the dorsum 
of the foot and involving all the toes, dorsal surface.  
Activity appeared to aggravate the veteran's chronic left 
ankle pain.  The poor range of motion was fixed.  It was 
noted that the veteran was taking pool therapy in the hopes 
of increasing the range of motion.  There was no edema or 
effusion.  There was no guarding of movement.  Gait was 
significantly abnormal with sparing of the left ankle with 
obvious weight on the right ankle.  There were no calluses on 
either foot, but there was slight wear on the lateral side of 
the heel of the right foot.  There appeared to be some degree 
of ankylosis of the left ankle as a result of his initial 
injury and subsequent surgeries.  

The diagnoses were injury to the left ankle which required 4 
operative procedures associated with bone injury and 
secondary neurologic injury; complex regional pain syndrome, 
partly relieved by lumbar sympathetic block.  

Thereafter, in an August 2002 rating decision, the veteran's 
service-connected disability, degenerative joint disease of 
the left ankle, which was previously rated as 20 percent 
disabling under Diagnostic Code 5010-5270, was determined to 
be of increased severity.  The RO rated the veteran's 
disability as 30 percent disabling under Diagnostic Code 5270 
effective July 1, 2002, based on ankylosis of the left ankle.  
From June 1, 2002 to June 30, 2002, the 20 percent rating 
remained in effect.  

Subsequent VA medical records show that the veteran was 
treated for neurological problems with the left ankle/foot to 
include coldness and a purple skin color.  The veteran was 
treated with lumbar spinal blocks which were stopped and he 
began a neurostimulator trial with percutaneous lead 
placement which provided some relief.  In November 2002, he 
underwent surgical placement of a spinal cord simulator.  On 
December 6, 2000, the veteran was seen for postoperative 
follow-up and staple removal.  It was noted that the veteran 
was getting excellent stimulation.  There was mild tenderness 
at the generator pocket.  There was no evidence of infection.  

In November 2002, the veteran testified at a personal hearing 
before a hearing officer.  At that time, he raised the matter 
of secondary service connection for a circulatory condition 
secondary to his degenerative joint disease of the left 
ankle.  The veteran testified that he could not work or 
drive, walked with a cane, had pain and weakness as well as 
stiffness, and was determined to be severely handicapped by 
the vocational rehabilitation specialist.  He related that he 
had been in physical rehabilitation beyond the end date of 
June 1, 2002, for the temporary total rating for his let 
ankle disorder.  He indicated that his left leg was not 
casted.  

In January 2003, the veteran was afforded another VA 
examination which was limited to a neurological evaluation of 
the left ankle.  The veteran's past history was reviewed.  
Physical examination revealed lateral and medial surgical 
scars.  There was mild edema present in the left ankle and 
mild chronic stasis changes medially.  There was tenderness 
present on the medial and lateral aspect of the left ankle.  
Tinel sign was positive.  There were palpable muscle spasms 
present of the left peroneal muscles in the left leg.  The 
diagnosis was fracture dislocation of the left foot and 
subsequent reflex sympathetic dystrophy.  The examiner opined 
that the left leg circulatory condition and sympathetic 
dystrophy was directly related to the left ankle injury.  

In a March 2003 rating decision, service connection was 
granted for left leg circulatory condition and reflex 
sympathetic dystrophy.  A 10 percent rating was assigned 
effective November 2002.  The veteran has not appealed this 
decision.  






Extension of Temporary Total Evaluation under the Provisions 
of 38 C.F.R. § 4.30 Beyond May 31, 2002

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).  

Extensions of periods of one, two, or three months beyond the 
initial three months may be made under subparagraphs (1), 
(2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval 
may be obtained from the Adjudication Officer for extensions 
of one or more months, up to six months beyond the initial 
six-month period, under subparagraphs (2) or (3) of 38 C.F.R. 
§ 4.30(a). 38 C.F.R. § 4.30(b).  

In Felden v. West, 11 Vet. App. 427 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  Id. at 430 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id. (citing Webster's 
Medical Desk Dictionary 606 (1986)).  In other words, the 
purpose of a temporary total evaluation under the criteria of 
38 C.F.R. § 4.30 is to aid the veteran during the immediate 
post-surgical period when he or she may have incompletely 
healed wounds or may be wheelchair-bound, or when there may 
be similar circumstances indicative of transient 
incapacitation associated with recuperation from the 
immediate effects of an operation.

The record shows that the veteran most recently underwent 
left ankle surgery in January 2002.  He was already receiving 
a temporary total rating when he had this surgery because he 
was recuperating from surgery the prior month.  He was 
assigned a 3 month temporary total rating for the January 
2002 surgery, until the end of April 2002, for convalescence.  
However, that period was extended for another one month, 
until May 31, 2002, because the record showed that the 
veteran had continued in physical therapy on land for gait 
training until late into May 2002 when he had achieved his 
goals.  

The Board finds that a further extension of the temporary 
total rating is not warranted here.  The January 2002 surgery 
resulted in severe post-operative residuals.  Specifically, 
the veteran was required to use crutches as regular weight 
bearing was prohibited.  He began land-based physical therapy 
in order to improve his strength, range of motion, and 
ability to ambulate.  By the end of May 2002, he had 
completed his goals.  His physical therapy for his gait was 
completed.  He was referred to pool therapy in the hopes that 
further improvement could be made in range of motion.  
However, the record shows that the veteran has ankylosis of 
the left ankle.  A temporary rating is for the transient 
period of recuperation following surgery.  Unfortunately, the 
veteran has permanent residuals of his inservice injury and 
post-service surgeries.  The current residuals do not 
represent a temporary situation post-surgery which is in the 
process of healing.  Rather, they represent the level of 
severity of the veteran's current degenerative joint disease 
of the left ankle, post surgery, which will be separately 
rated below.  In essence, the goals had been met and 
convalescence was no longer required.

Thus, the veteran did not require additional convalescence 
past May 31, 2002, and the criteria for an extension of a 
temporary total convalescent rating beyond May 31, 2002 for 
post-operative residuals of repeat reduction and fixation of 
the left ankle surgery have not been met.


Rating for Degenerative Joint disease of the Left Ankle, Post 
Surgery

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Following the end of the temporary total rating assignment on 
May 31, 2002, the veteran was assigned his prior rating of 20 
percent under Diagnostic Code 5271.  Diagnostic Code 5271 
evaluates the ankle disability based on limitation of motion.  
A 20 percent evaluation requires marked limitation of motion, 
and is the maximum evaluation under that Diagnostic Code.  38 
C.F.R. Diagnostic Code 5271.  Normal range of motion in an 
ankle is considered to be 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  As 
of July 1, 2002, the veteran's rating and diagnostic code 
were changed based on ankylosis.  Specifically, he was 
assigned a 30 percent rating under Diagnostic Code 5270.  
Under that code, a 30 percent rating is warranted if the 
ankylosis is in plantar flexion between 30 and 40 degrees or 
in dorsiflexion between 0 and 10 degrees.  A 40 percent 
rating is warranted if there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  A 40 percent rating is also 
assigned for loss of use of the foot and amputation of the 
forefoot.  38 C.F.R. § 4.71a, Diagnostic Codes 5166, 5167.  A 
high rating is only warranted where an amputation is not 
improvable by prosthesis controlled by natural knee action.  
38 C.F.R. § 4.71a, Diagnostic Code 5164.

In this case, the veteran has ankylosis of the left ankle.  
The left ankle is ankylosed at 10 degrees dorsiflexion and at 
20 degrees plantar flexion.  Pursuant to Diagnostic Code 
5270, he meets the 30 percent criteria.  The veteran is not 
rated based on limitation of motion, but rather on lack of 
motion.  However, the Board is mindful that the veteran has 
weakness, instability, swelling, fatigue, and tenderness of 
the left ankle.  He has been diagnosed as having chronic pain 
of the left ankle with complex regional pain syndrome.  His 
current situation causes a significantly abnormal gait and 
renders the veteran unable to walk for more than short 
periods of time before the pain prohibits walking.  

In viewing the veteran's residuals, the Board finds that he 
has the functional equivalent of the criteria warranted for a 
40 percent rating for ankylosis of the left ankle.  This 
rating is warranted from June 1, 2002 onward.  There is no 
evidence that the veteran's left ankle disability was 
actually better for the month of June 2002, as the RO has 
indicated by the ratings assigned to the veteran.  Rather, 
the record shows that prior to the recent surgeries, the 
veteran had been assigned a 20 percent rating based on his 
limitation of motion.  Following, the recent surgeries, the 
veteran's degenerative joint disease of the left ankle was 
worse and his left ankle became ankylosed.  Thus, a higher 
rating is warranted following the end of the temporary total 
rating, not one month later.  A 40 percent rating is the 
maximum rating available absent leg amputation which he does 
not have.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
regulation provides an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The Board notes that the veteran was hospitalized in January 
2002 for his left ankle surgery, which resulted in a 
temporary total disability evaluation being assigned until 
May 31, 2002.  He was not thereafter hospitalized.  A VA 
examiner has stated that the veteran's degenerative joint 
disease of the left ankle residuals were incompatible with 
the veteran's employment as a heavy machinist operator and he 
retired.  However, the assigned schedular disability 
evaluation contemplates interference with employment.  The 
rating was increased to reflect in part such interference.  
The Board finds that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
service-connected degenerative joint disease of the left 
ankle, post-operative, and that the record does not suggest 
that the veteran has an "exceptional or unusual" disability.  
His request for a TDIU has been referred to the RO.    

The 20 percent evaluation

The AOJ assigned a 20 percent evaluation for 1 month 
following the temporary total rating.  A 1 month evaluation 
certainly seems to violate the provisions relating to 
stabilization of ratings per 38 C.F.R. § 3.344.  Further, 
there was no apparent factual basis to assign a 20 percent 
evaluation, except for the fact that the veteran had been 20 
percent prior to the temporary total rating.  In assigning 
July 1, 2002 as the effective date for the 30 percent rating, 
the Board can find no basis for the effective date.  The date 
does not correspond to an examination or a claim.  
July 1, 2002 is the date of the receipt of a notice of 
disagreement.  Even if the VA Form 21-4138 were a claim, the 
effective date would be the first day of the month following 
the receipt of the claim.  We further note that it is 
unlikely that the veteran became worse on the day that he had 
the July 26, 2002 VA examination.  Rather, the examiner noted 
that the veteran had some degree of ankylosis as a result of 
the surgery.  The Board has no difficulty in interpreting 
this to mean that the findings predated the examination.  See 
McGrath v. Gober, 14 Vet. App. 28 (2000).  In essence, there 
is little basis to assign a staged rating after the period of 
convalescence.


ORDER

An extension of a temporary total convalescent rating beyond 
May 31, 2002 for post-operative residuals of repeat reduction 
and fixation of the left ankle surgery is denied.  

A continuous evaluation following the temporary total rating 
is granted.  

An increased rating of 40 percent for degenerative joint 
disease of the left ankle, post-operative, from June 1, 2002, 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



